Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-24 for examination.  The Office rejects or objects to Claims 9-21 as detailed below.

[**Examiner’s Note: The most recent amendment in the file record is unreadable and nearly undecipherable due to poor print quality and extensive editing.  Submitting markups in any format other than solid black and white results in difficult-to-read, half-toned, gray-scaled text in the file record.  Further, Applicant is reminded that [[double brackets]] are preferable for showing deletions of five or fewer consecutive characters, and required where strikethroughs of any length are difficult to see:
…The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

37 CFR 1.121(c)(2) **]



Allowable Subject Matter
Claims 1-8 and 22-24 are allowed.  Claims 17-21 will be allowable after addressing the objection to Claim 17.

Claim Objections
Claims 15, 17, and all corresponding dependent claims are objected to because of the following informalities:  
Claim 15 recites in error “wherein the context comprises a relationship between a device and a related device[,] and a parameter of the device.”
Claim 17 recites in error “A data analysis system implemented on an industrial cloud, comprising: a processor; [and] a memory coupled to the processor….”
Both claims are missing a detail present in the limitations of the corresponding claims with similar subject matter.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office rejects Claims 9, 14, and any corresponding dependent claims under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:
The independent apparatus claims may be interpreted to read on a software-only Applicant may overcome this rejection by amending the claims to exclude a software-only implementation, such as by adding a processor and memory to the elements as done in the system claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-G*] and the listed NPL [*Entry U*] relate to managing data in an industrial IoT framework.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/C. T./
Examiner, Art Unit 2191
25 January 2022

/QING CHEN/Primary Examiner, Art Unit 2191